Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
Priority and Status of Claims
1.	This application is a DIV of 16/668,474 10/30/2019 PAT 10864239.
2.	 Claims 1-10 are pending in the application.  
Claim Rejections - 35 USC §112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1 and 10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 provide for the use of compositions, but, since the claim does not set forth any steps involved in the method/process.  It is unclear what applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 1-10 are rejected under 35 U.S.C. 103(a) as being obvious over 
Gericke  et al. US 9,381,220 and Williamson et al. Drugs, 2000, 60(6): 1303-1314.
	Applicants claim a Kanna composition produced by a method of extracting a Kanna plant, the method comprising the steps of: harvesting and drying a Kanna plant; extracting alkaloids comprising Mesembrine from the Kanna plant in a solvent;filtering the solvent-Kanna plant mixture to remove the solvent and extracted alkaloids from a spent Kanna plant matter; drying the spent Kanna plant matter; purifying and separating the extracted alkaloids from the solvent; and mixing the extracted alkaloids back into the dried spent Kanna plant matter to produce the Kanna composition, see claim 1.  Dependent claims 2-7 further limit the scope of compositions, i.e., the composition is a liquid and used for treating anxiety in claims 2-6, and adding cannabis in the composition in claim 7.
            Applicant claim a Kanna composition infused product produced by a method of extracting a Kanna plant, the method comprising the steps of: harvesting and drying a Kanna plant;extracting alkaloids comprising Mesembrine from the Kanna plant in a solvent;filtering the solvent-Kanna plant mixture to remove the solvent and extracted alkaloids from a spent Kanna plant matter;drying the spent Kanna plant matter;purifying and separating the extracted alkaloids from the solvent;mixing the extracted alkaloids back into the dried spent Kanna plant matter to produce the Kanna composition; dissolving the Kanna composition in a second solvent; and infusing at least one of rolling paper and smoking filter material for tobacco or vaporizing equipment with the Kanna composition, see claim 8. Dependent claims 9-10 further limit the scope of composition, i.e., the composition is formulated as pills, capsules or tablets and used for treating anxiety in claims 9-10.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Gericke  et al.  ‘220 discloses a composition, in unit dosage form, for reducing one or more conditions selected from the group consisting of anxiety, stress, tension, sleep disturbance, and depression in a patient in need thereof, said composition comprising an effective amount of a Sceletium tortuosum extract (i.e., a Kanna plant) , wherein the extract contains the alkaloids mesembrenol and mesembrenone, wherein combined content of mesembrenol and mesembrenone is greater than 80% (w/w) of the total alkaloid content in the extract, wherein the content of the alkaloid mesembrine is less than 15% (w/w) of the total alkaloid content in the extract, and wherein the unit dosage form is selected from the group consisting of an aqueous-ethanolic tincture, a tablet, an enteric coated tablet, a capsule, a dissolvable wafer, a lotion, a cream, an ointment, and a skin patch. A exemplified composition is displayed Table 1 and 2 in columns 15-16.  The processes include  extraction of Kanna plant in a solvent ethanol, filtration, drying, purification with gas chromatography or CG-MS.  The total alkaloid content of the extract is between 0.2% to 0.6% by weight of the composition, see claims 1 and 4-8 in column 22. The alkaloid mesembrine is used for treating anxiety and depression, see column 6.
Williamson et al. ‘201 discloses that cannabidiol (CBD) from Cannabis is used for treating anxiety.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Gericke  et al.  ‘220 is that Gericke  et al.  ‘220 is silent on the instant steps  of claims 1 and 8 in the invention.  It is noted that instant claims 1 and 8 are drawn to a product per se, and the instant extraction steps do not obtain ant patent weight.  The instant invention is embraced within the scope of compositions of Gericke  et al.  ‘220 and Williamson et al.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-10 prima facie obvious because one would be motivated to employ the processes of Gericke  et al.  ‘220 and Williamson et al.  to obtain instant invention.  
Thus it is prima facie obvious to combine compositions each of which is taught by the prior art Gericke et al.  ‘220 and Williamson et al.  to be useful for the same purpose, i.e., for treating anxiety using mesembrine and CBD in the composition and their processes of making to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06.  Therefore Gericke  et al.  ‘220 and Williamson et al. render obviousness over the instant invention.
The motivation to make the claimed processes derived from the known processes of Gericke  et al.  ‘220 and Williamson et al.   would possess similar yields to that which is claimed in the reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629       



June 06, 2022